

116 HR 4545 RH: Private Loan Disability Discharge Act of 2019
U.S. House of Representatives
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 565116th CONGRESS2d SessionH. R. 4545[Report No. 116–682, Part I]IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Dean introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 21, 2020Additional sponsors: Mr. Casten of Illinois, Mr. Sherman, Mr. Pallone, and Mr. KildeeDecember 21, 2020Reported from the Committee on Financial Services with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 21, 2020Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on September 27, 2019A BILLTo provide for the discharge of a private education loan in the case of death or total and permanent disability of a student obligor, and for other purposes.1.Short titleThis Act may be cited as the Private Loan Disability Discharge Act of 2019.2.Protections for obligors and cosigners in case of death or total and permanent disability(a)In generalSection 140(g) of the Truth in Lending Act (15 U.S.C. 1650(g)) is amended—(1)in paragraph (2)—(A)in the heading, by striking in case of death of borrower;(B)in subparagraph (A), by inserting after of the death, the following: or total and permanent disability; and(C)in subparagraph (C), by inserting after of the death, the following: or total and permanent disability; and(2)by adding at the end the following:(3)Discharge in case of death or total and permanent disability of borrowerThe holder of a private education loan shall, when notified of the death or total and permanent disability of a student obligor, discharge the liability of the student obligor on the loan and may not, after such notification—(A)attempt to collect on the outstanding liability of the student obligor; and(B)in the case of total and permanent disability, monitor the disability status of the student obligor at any point after the date of discharge.(4)Total and permanent disability definedFor the purposes of this subsection and with respect to an individual, the term total and permanent disability means the individual is totally and permanently disabled, as such term is defined in section 685.102(b) of title 34 of the Code of Federal Regulations.(5)Private discharge in cases of certain discharge for death or disabilityThe holder of a private education loan shall, when notified of the discharge of liability of a student obligor on a loan described under section 108(f)(5)(A) of the Internal Revenue Code of 1986, discharge any liability of the student obligor (and any cosigner) on any private education loan which the private education loan holder holds and may not, after such notification—(A)attempt to collect on the outstanding liability of the student obligor; and(B)in the case of total and permanent disability, monitor the disability status of the student obligor at any point after the date of discharge..(b)Tax liabilitySection 108(f)(5)(A) of the Internal Revenue Code of 1986 (26 U.S.C. 108(f)(5)(A)) is amended—(1)by striking , and before January 1, 2026;(2)in clause (ii), by striking or;(3)by redesignating clause (iii) as clause (iv); and(4)by inserting after clause (ii) the following:(iii)pursuant to paragraph (3) or (5) of section 140(g) of the Truth in Lending Act, or.(c)RulemakingThe Director of the Bureau of Consumer Financial Protection may issue rules to implement the amendments made by subsection (a) as the Director determines appropriate.(d)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act.December 21, 2020Reported from the Committee on Financial Services with an amendmentDecember 21, 2020Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed